DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1, 2, and 6-15.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
Each panel needs to be individually labeled, e.g., FIG. 1A, 1B, 2A-2D, 6A, 6B, 7A, 7B, 8A-8F, 9A-9D, 11A-11H, 12A-12C, 13A-13H, and 14A-14G.  See 37 CFR 1.84(u)(1) and (2),

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets



Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-26, 34, and 72-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As set forth in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1821 (CAFC, 2013):
To satisfy section 112 of the 1952 Patent Act, the specification must enable a person of ordinary skill in the art to make and use the invention. 35 U.S.C. § 112, ¶1. This requirement is met when at the time of filing the application one skilled in the art, having read the specification, could practice the invention without “undue experimentation.” In re Wands, 858 F.2d 731, 736-37 [8 USPQ2d 1400] (Fed. Cir. 1988). Whether undue experimentation is required “is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 940 [94 USPQ2d 1823] (Fed. Cir. 2010) (citing Wands, 858 F.2d at 737).

The following factors may be considered when determining if a disclosure requires undue experimentation:
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Wands, 858 F.2d at 737 (“Wands factors”); Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372 [52 USPQ2d 1129] (Fed. Cir. 1999) (“The Wands factors, when applied from the proper temporal perspective … are a useful methodology for determining enablement….”). These factors while illustrative are not mandatory. Enzo Biochem, Inc., 188 F.3d at 1371. What is relevant depends on the facts, and although experimentation must not be undue, a reasonable amount of routine experimentation required to practice a claimed invention does not violate the enablement requirement. Id. The burden of proof here is on Watson to show that the Khankari patents are invalid for lack of enablement by clear and convincing evidence. See Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1281 [84 USPQ2d 1109] (Fed. Cir. 2007).

It is noted that claims drawn to an asserted pioneering invention are not entitled to a lesser showing of enablement. In support of this position, attention is directed to Plant Genetic Systems N. V. v. DeKalb Genetics Corp. 65 USPQ2d 1452 (Fed. Cir. 2003), which states at 1456:

Regarding PGS' extensive citation of statements from Hogan [In re Hogan, 559 F.2d 595, 604 [194 USPQ 527] (CCPA 1977)] such as that pioneering inventions “deserve broad claims to the broad concept,” id. at 606, we conclude that they are taken out of context and thus unconvincing. As the concurrence in Hogan pointed out, these statements are “extended dicta.” Id. at 610. We do not need to address all of the insightful comments made by the concurring judge; it is sufficient for the present case that we hold the district court did not err in not applying Hogan‘s dicta to its enablement analysis.

PGS also cites Hormone Research Foundation Inc. v. Genentech, Inc., 904 F.2d 1558, 1568 [15 USPQ2d 1039] (Fed. Cir. 1990), for its proposition that “a rigid application of the enablement requirement cannot be permitted to destroy the incentives in our patent system that encourage the early disclosure of pioneering inventions.” In Hormone Research, the enablement challenge focused on the lack of disclosure regarding how to make the compound as later produced with higher purity and potency. This court vacated a summary judgment of non-enablement because, inter alia, it was not clear from the record whether the technology of making the compound of higher purity and potency existed at the time the application was filed, and therefore, “[f]urther factual developments as to the state of the art at the date of the application … [were] required.” Id. at 1568-69.

Again, PGS relies on dicta from Hormone Research but ignores the holding of the case. In both Hogan and Hormone Research, which relied on Hogan, compounds having better qualities did not seem to be in existence on the date when the patent applications were filed, but the claims (albeit with a narrower scope) might be nevertheless enabled in view of the state of the art then existing. In the present case, PGS does not allege that monocots or stably transformed monocot cells were not in existence in 1987 or that the Hogan and Hormone Research to expand the coverage of claims, yet create a new, lower standard of enablement.

We conclude that the law does not support PGS' assertion that the ′236 patent is entitled to both a broad scope of coverage and a lower standard of enablement. The extended dicta PGS cites cannot be used to alter the holdings of these precedents. PGS' reliance on Hogan and related cases is misplaced.  (Emphasis added)


The nature of the invention & the breadth of the claims
Claims 12-26, 34, and 72-76, of which claims 12, 34, and 72 are independent, are directed to methods that are to result in “determining the presence of at least one target nucleic acid sequence in a sample” (claims 12-26 and 34), and a “method for detecting the presence of a target nucleic acid in a sample” (claims 72-76). The claimed method fairly encompasses the detection of an unlimited number of target nucleic acids in a simultaneous manner, using probes that are labeled with the same detectable moieties. 

Applicant, at paragraph [0047] of the as-flied disclosure provides the following definition for “sample”.  As stated therein:
[0047] As used herein, the term "sample" is used in its broadest sense. A sample may include a bodily tissue or a bodily fluid including but not limited to blood (or a fraction of blood, such as plasma or serum), lymph, mucus, tears, urine, and saliva. A sample may include an extract from a cell, a chromosome, organelle, or a virus. A sample may comprise DNA (e.g., genomic DNA), RNA (e.g., mRNA), and/or cDNA, any of which may be amplified to provide an amplified nucleic acid. A sample may include nucleic acid in solution or bound to a substrate (e.g., as part of a microarray). A sample may comprise material obtained from an environmental locus (e.g., a body of water, soil, and the like) or material obtained from a fomite (i.e., an inanimate object that serves to transfer pathogens from one host to another).  (Emphasis added)

For purposes of examination, the claimed methods have been construed as encompassing the detection of both normal and mutated genes, be they in a human cell or in a virus, e.g., the single nucleotide polymorphism, and all probes have the same “signal-generating label” (claim 13).
In support of the above position, attention is directed to US 9,169,514 B2 (Jia et al.), which teaches the following at column 1:
It is sometimes desired to detect a rare variant or multiple rare variants of a DNA sequence in an abundant variant of that sequence. Rare variants are often mutations of a normal gene sequence, which is sometimes referred to as a "wild-type" sequence. Mutations, including particularly rare mutations, are commonly found in cancer-related genes, mitochondrial genes at a low heteroplasmic frequency, and genes from a small subpopulation of bacteria or viruses. Mutant alleles may have only a single change in the DNA sequence (e.g., a point mutation), and frequently they exist in very low abundance in samples containing a corresponding very abundant sequence. Detection of those rare mutations associated with diseases plays an increasingly important role for disease diagnosis and prognosis in clinical practice. For example, point mutations in tuberculosis (TB) can generate drug resistance, making it difficult to select the right drug to use and prolonging treatment. Somatic mutations are useful biomarkers for the early detection of cancer or a prediction of the response or resistance to certain oncology drugs. Mutation in codons 12 and 13 of the KRAS gene occurs in 80-90% of pancreatic cancer and 35-50% of colorectal cancer. And mutations in the EGFR gene or the KRAS gene have been associated with the response or resistance to certain oncology drugs.

The claimed method has been construed as encompassing the detection of rare sequences and normal sequences in a simultaneous manner wherein the rare sequence, e.g., a point mutation, is comparatively rare to the other target sequences in the sample.

The state of the prior art & the quantity of experimentation necessary
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, and using claim 12 as an example, it is noted that one is required to perform a step of “contacting, under hybridization conditions, the sample with at least one cleavable, target-specific”.  The hybridization conditions are not specified.  
As set forth in Carrico, (US Patent 5,200,313) the extent and specificity of hybridization is affected by the following principal conditions:
	1.  The purity of the nucleic acid preparation.
	2.  Base compositions of the probe - G-C base pairs will exhibit greater thermal stability than A-T or A-U base pairs.  Thus, hybridizations involving higher G-C content will be stable at higher temperatures.
	3.  Length of homologous base sequences- Any short sequence of bases (e.g., less than 6 bases), has a high degree of probability of being present in many nucleic acids.  Thus, little or no specificity can be attained in hybridizations involving such short sequences.  From a practical standpoint, a homologous probe sequence will often be between 300 and 1000 nucleotides.
	4.  Ionic strength- The rate of reannealing increases as the ionic strength of the incubation solution increases.  Thermal stability of hybrids also increases.
	5.  Incubation temperature- Optimal reannealing occurs at a temperature about 25  - 30 [Symbol font/0xB0]C below the melting temperature for a given duplex.  Incubation at temperatures significantly below the optimum allows less related base sequences to hybridize.
	6.  Nucleic acid concentration and incubation time- Normally, to drive the reaction towards hybridization, one of the hybridizable sample nucleic acid or probe nucleic acid will be present in excess, usually 100 fold excess or greater.
	7.  Denaturing reagents- The presence of hydrogen bond-disrupting agents, such as formaldehyde and urea, increases the stringency of hybridization.
	8.  Incubation- The longer the incubation time, the more complete will be the hybridization.

	Further, subjecting the resultant hybridization product to repeated washes or rinses in heated solutions will remove non-hybridized probe.  The use of solutions of decreasing ionic strength, and increasing temperature, e.g., 0.1X SSC for 30 minutes at 65 [Symbol font/0xB0]C, will, with increasing effectiveness, remove non-fully complementary hybridization products.  However, as seen in claims 12 and 13, one is to employ multiple probes, and detect multiple targets in a simultaneous manner.  

The amount of direction or guidance presented, 
The amount of guidance provided is limited, generally prophetic, and not commensurate with the scope of the claims.

The presence or absence of working examples
The disclosure has been found to comprise 7 examples.
“Example 1 - A method of normalizing images to improve partition classification using an image acquired pre- or post- nucleic acid amplification”, p. 57;
“Example 2 - A method of establishing a preliminary cutoff for negative and positive partitions using an image acquired after compartmentalization but prior to nucleic acid amplification”, p. 58;
“Example 3 - Methods for correcting post-amplification images for temperature-dependent and light dose-dependent changes in fluorescent intensity of the probes”, p. 59;
“Example 4 - Methods to determine the full range of values for total fluorescence change for initial partition classification”, p. 62;
“Example 5 - Single Plex Continuous Melt Analysis vs. Discrete Melt Analysis”, p. 63;
“Example 6 - Multiplex Continuous VS Discrete Melt Analysis”, p. 66; and
“Example 7- dPCR Workflow using Cleavable Probes”, p. 68.
In addition to the above, it is noted that the disclosure does comprise a Sequence Listing, which comprises some 12 DNA sequences, all of which are identified as being an “Artificial Sequence”.

The predictability or unpredictability of the art
The art is highly unpredictable.  The nucleotide sequence of any gene in any organism is quite unpredictable.  Likewise, it is unpredictable as to jut which nucleotides will be of interest, e.g., point mutations that relate to diseases in humans or drug resistance in viruses, e.g., HIV.  Even if one were to know which nucleotides were mutating and relevant, the claimed method requires more than simply hybridizing a nucleic acid probe to a target sequence.  Rather, the claimed method requires one to simultaneously hybridize a multitude of probes to different targets and that they all bear the same label.  While the claimed method requires one to use probes that have different melting temperatures, the disclosure has not been found to teach just which sequences can be combined so that such point mutations can be detected.
As noted in In re Fisher 166 USPQ 18 (CCPA, 1970):
 In cases involving predictable factors, such as that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most chemical 

Attention is also directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273 (Fed. Cir. June 2013):

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).

Our cases have described limits on permissible experimentation in the context of enablement. For example, in ALZA Corp. v. Andrx Pharmaceuticals, LLC, we affirmed a judgment of nonenablement where the specification provided “only a starting point, a direction for further research.” 603 F.3d 935, 941 [94 USPQ2d 1823] (Fed. Cir. 2010) (internal quotation omitted). We concluded that one of ordinary skill “would have been required to engage in an iterative, trial-and-error process to practice the claimed invention even with the help of the … specification.” Id. at 943. In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.

Here, the specification similarly discloses only a starting point for further iterative research in an unpredictable and poorly understood field. Synthesizing candidate compounds derived from sirolimus could, itself, require a complicated and lengthy series of experiments in synthetic organic chemistry. Even putting the challenges of synthesis aside, one of ordinary skill would need to assay each of at least tens of thousands of candidates. Wyeth's expert conceded that it would take technicians weeks to complete each of these assays. The specification offers no guidance or predictions about particular substitutions that might preserve the immunosuppressive and antirestenotic effects observed in sirolimus. The resulting need to engage in a systematic screening process for 

In addition to the above, attention is directed to page 70 of the disclosure wherein applicant acknowledges an operational problem when performing a multiplex assay.  As stated therein:
Regardless, for each target investigated, results are expected to cluster into one of two groups for each partition, positive partitions or negative partitions. In a multiplexed scenario, multiplex categories of positive partitions can be expected as some partitions will contain multiple targets.  This clustering should allow a threshold for distinguishing positive and negative partitions to be determined manually or using classification algorithms. In particular, the pre-amplification images acquired at various temperatures should aid in establishing statistics around the expected intensity (including mean and standard deviation) of negative partitions.

It is noted that the claimed method does not require any imagery, much less specify any algorithm to help sort through competing identical signals from a multitude of different probes.  It is also noted that the claimed method does not take into account any changes in intensity of a label, e.g., fluorescent signal, which is the byproduct of thermal cycling (melting and hybridization temperature cycling).
In view of the breadth of scope clamed, the limited guidance provided, the unpredictable nature of the art to which the claimed invention is directed, and in the absence of convincing evidence to the contrary, the claims are deemed to be non-enabled by the disclosure.


Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-26, 34, and 72-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of 

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)

Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:

In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian cDNA,” without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.

Thus, as we have previously held, a cDNA is not defined or described by the mere name cDNA,” even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Rationale.
In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly
Applicant, at paragraph [0047] of the as-flied disclosure provides the following definition for “sample”.  As stated therein:
[0047] As used herein, the term "sample" is used in its broadest sense. A sample may include a bodily tissue or a bodily fluid including but not limited to blood (or a fraction of blood, such as plasma or serum), lymph, mucus, tears, urine, and saliva. A sample may include an extract from a cell, a chromosome, organelle, or a virus. A sample may comprise DNA (e.g., genomic DNA), RNA (e.g., mRNA), and/or cDNA, any of which may be amplified to provide an amplified nucleic acid. A sample may include nucleic acid in solution or bound to a substrate (e.g., as part of a microarray). A sample may comprise material obtained from an environmental locus (e.g., a body of water, soil, and the like) or material obtained from a fomite (i.e., an inanimate object that serves to transfer pathogens from one host to another).  (Emphasis added)

For purposes of examination, the claimed methods have been construed as encompassing the detection of both normal and mutated genes, be they in a human cell or in a virus, e.g., the HIV, wherein the mutation is but a single nucleotide polymorphism, and all probes have the same “signal-generating label” (claim 13).
In support of the above position, attention is directed to US 9,169,514 B2 (Jia et al.), which teaches the following at column 1:
It is sometimes desired to detect a rare variant or multiple rare variants of a DNA sequence in an abundant variant of that sequence. Rare variants are often mutations of a normal gene sequence, which is sometimes referred to as a "wild-type" sequence. Mutations, including particularly rare mutations, are commonly found in cancer-related genes, mitochondrial genes at a low heteroplasmic frequency, and genes from a small subpopulation of bacteria or viruses. Mutant alleles may have only a single change in the DNA sequence (e.g., a point mutation), and frequently they exist in very low abundance in samples containing a corresponding very abundant sequence. Detection of those rare mutations associated with diseases plays an increasingly important role for disease diagnosis and prognosis in clinical practice. For example, point mutations in tuberculosis (TB) can generate drug resistance, making it difficult to select the right drug to use and prolonging treatment. Somatic mutations are useful biomarkers for the early detection of cancer or a prediction of the response or resistance to certain oncology drugs. Mutation in codons 12 and 13 of the KRAS gene occurs in 80-90% of pancreatic cancer and 35-50% of colorectal cancer. And mutations in the EGFR gene or the KRAS gene have been associated with the response or resistance to certain oncology drugs.

The claimed method has been construed as encompassing the detection of rare sequences and normal sequences in a simultaneous manner wherein the rare sequence, e.g., a point mutation, is comparatively rare to the other target sequences in the sample.

In addition to the above, attention is directed to page 70 of the disclosure wherein applicant acknowledges an operational problem when performing a multiplex assay.  As stated therein:
Regardless, for each target investigated, results are expected to cluster into one of two groups for each partition, positive partitions or negative partitions. In a multiplexed scenario, multiplex categories of positive partitions can be expected as some partitions will contain multiple targets.  This clustering should allow a threshold for distinguishing positive and negative partitions to be determined manually or using classification algorithms. In particular, the pre-amplification images acquired at various temperatures should aid in establishing statistics around the expected intensity (including mean and standard deviation) of negative partitions.

It is noted that the claimed method does not require any imagery, much less specify any algorithm to help sort through competing identical signals from a multitude of different probes.  It is also noted that the claimed method does not take into account any changes in intensity of a label, e.g., fluorescent signal, which is the byproduct of thermal cycling (melting and hybridization temperature cycling).
A review of the disclosure fails to identify where applicant has provided a written description of the claimed method wherein one can detect a multitude of different target sequences in a simultaneous manner, using the same labels, which can change in intensity simply as a result of differences in temperature, and wherein said detection is performed without any imagery, and wherein the amount of each of the plurality of targets is present at wide ranges of concentration.  
While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found to comprise 7 examples.
“Example 1 - A method of normalizing images to improve partition classification using an image acquired pre- or post- nucleic acid amplification”, p. 57;
“Example 2 - A method of establishing a preliminary cutoff for negative and positive partitions using an image acquired after compartmentalization but prior to nucleic acid amplification”, p. 58;
“Example 3 - Methods for correcting post-amplification images for temperature-dependent and light dose-dependent changes in fluorescent intensity of the probes”, p. 59;
“Example 4 - Methods to determine the full range of values for total fluorescence change for initial partition classification”, p. 62;
“Example 5 - Single Plex Continuous Melt Analysis vs. Discrete Melt Analysis”, p. 63;
“Example 6 - Multiplex Continuous VS Discrete Melt Analysis”, p. 66; and
“Example 7- dPCR Workflow using Cleavable Probes”, p. 68.
In addition to the above, it is noted that the disclosure does comprise a Sequence Listing, which comprises some 12 DNA sequences.  However, all of the nucleotide sequences are identified as being an “Artificial Sequence”.

Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:


For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 12-26, 34, and 72-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-26, 34, and 72-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 11 of U.S. Patent No. 9,982,291 B2 (Johnson et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because as both sets of claims are to a method of detecting nucleic acids wherein one can employ the use of cleavable probes, which can be a hairpin probe.  Also, the claimed/patented method can employ changes in temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634